                         IN THE UNITED STATES DISTRICT COURT                U.S. OIS
                                                                                  n i M"- :
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     DUBLIN DIVISION
                                                                           2020 FEB i 6 PH 3^ 01

EDWARD STALEY,                                  -^Ic-
                                                                           CLERK...
                                                -k                                SO
        Plaintiff,                              -k


                                                ■k

                                                -k
        V.                                                CV    318-036
                                                k


                                                 k
SHAWN EMMONS; CHERIE PRICE;
                                                 k
and WESLEY O'NEAL,
                                                 •k


                                                 k
        Defendants.




                                           ORDER




        Presently before the Court is Defendants' motion for summary

judgment as to Plaintiff Edward Staley's remaining claims.                                       Upon

review       of    the    evidence    of     record,    the    relevant     law,         and      the

parties'          respective       briefs.     Defendants'        motion     for              summary

judgment is GRANTED for the following reasons.




                                      I.     BACKGROUND


        Plaintiff became an inmate in the Georgia State prison system

in 2015.1         (Defs.'    St.   of Material Facts          ("DSMF") ,   Doc.      No.        30-2,

14. )    He was initially housed at Coastal State Prison ("Coastal")



1 Plaintiff's term of probation on a child molestation charge, for
which he served 12.5 years from 2002 to January 16, 2015, had been
revoked.    (Pl.'s Dep. , Doc. No. 35-1, at 26-29. )   Previously,
Plaintiff had been convicted of child molestation of his adopted
children in 1984 and had been incarcerated in the Georgia prison
system at various times since that time.   (Id. at 18-23. )
until April 20, 2016.               (Id. f 5.)          Plaintiff was then transferred

for a short time to Augusta State Medical Prison.                             (Id. 16.)       On

May    24,     2016,       rather    than        returning      to    Coastal,      which    was

Plaintiff's preference, he was transferred to Johnson State Prison

("JSP").       (Id. 11 7 & 8.)             Plaintiff's housing experience at JSP

gives rise to the events resulting in this lawsuit.

        Upon arriving at JSP, Plaintiff was assigned to a room in

Dorm D-3.       Dorm D-3 was one of four separate and distinct dorms in

Building D.          (Id. 11 11 & 12.)             Building D's dorms were designed

to    accommodate         inmates    who    were      wheelchair      bound    or   had    other


disabilities (id. 1 21), and Plaintiff is wheelchair bound (Pl.'s

Dep. at 96.).

        The D-3 dorm to which Plaintiff was initially assigned was

air conditioned.               Plaintiff spent one night there, but the next

morning he asked to be placed in protective custody.^                               (DSMF, 11

23-25.)        Plaintiff was immediately assigned a room in Dorm J-1,

which    was        an    administrative         segregation         dorm.     (Id.    1    26.)

Building       J,    however,       was    not    air    conditioned;        rather,   it    had

ventilation fans on its                   roof that pulled           warm air out of the

building.       (Decl. of Wesley O'Neal, Doc. No. 30-6, 1 7.)                              Also,

the cells in Building J had vents that allowed for air-circulation,

the dorm had a thermometer a dorm officer routinely monitored, and


2    Because    of       his   convictions       for    child    molestation.       Plaintiff
believed that other inmates would harm him.
                                                  2
during the warm months, officers provided extra ice calls and

additional showers to keep inmates comfortable.              (Id. M 7-9.)

     The lack of air conditioning         was allegedly        a    problem for

Plaintiff because he has heat-intolerant Multiple Sclerosis.                 He

testified that during his assignment to Dorm J-1, he experienced

the following symptoms or exacerbations of MS symptoms when it was

hot in the dorm: degradation of his cognitive abilities, short-

term memory loss, fatigue, loss of balance, severe left eye pain,

and cramps in his arms, legs, hands and feet.                (Pi. Dep. at 94-

100.)

        Plaintiff had opportunities to speak with Defendants herein

to voice any concerns.    Defendant Wesley O'Neal, the Unit Manager

for Dorm J-1, performed daily rounds Monday through Friday and

spoke to every inmate.         (O'Neal Decl. 1 5.)           Defendant Cherie

Price, Deputy Warden of Care and Treatment at JSP, also performed

daily rounds.    (Decl. of Cherie Price, Doc. No. 30-5, S[ 10.)            And,

Warden Shawn Emmons walked through JSP's dorms to check on inmates

during the week.     (Decl. of Shawn Emmons, Doc. No. 30-4, f 22.)

Each of these     Defendants avers that         Plaintiff requested to be

transferred back to Coastal.      (Emmons Decl. SIH 19 & 23; Price Decl.

ff 11 & 13; O'Neal Decl. i 20.)       However, Plaintiff never informed

Defendants that the     heat    was   causing    him   any   pain   or   medical

problems.     (Emmons Decl. SI 29; Price Decl. SI 18; O'Neal Decl. SI
11.)    Moreover,   Defendants never saw   Plaintiff in   any medical

distress or discomfort.      (Emmons SI 30; Price Decl.   St 17; O'Neal

Decl. St 15.)

       In addition to Defendants and other correctional officers, a

member of the medical staff performed daily rounds to checlc on

inmates. (Pl.'s Dep. at 108; Emmons Decl. St 22; see also O'Neal

Decl. St 6 ("Moreover, the correctional officer waltced the dorm and

checked on inmates at least every thirty (30) minutes.").)        And,

inmates could request medical care or treatment by submitting a

sick call slip in a box that was brought around to the inmates.^

(Emmons Decl. StSt 31-32.)   At deposition. Plaintiff claims that he

requested numerous times for medical relief from the heat, but his

requests were largely ignored.     (Pl.'s Dep. at 100, 104-05, 109.)

       On August 11, 2016, Plaintiff was seen by Pamela Lindsey, a

Nurse Practitioner at JSP.    (Decl. of Pamela Lindsey, Doc. No. 32-

1, f 6.)     During this visit. Plaintiff complained that he had



3   Warden Emmons explains that correctional officers were not
allowed to see the sick call slips to protect an inmate's medical
privacy. (Emmons Decl. SI 32.)

  Of note, the record does not show that Plaintiff filed any
grievance for JSP's failure to respond to his sick call slips.
Rather, the grievances of record complain that JSP ignored his
medical profile of "heat intolerance" in choosing not to house him
with air conditioning.   (See generally Order of March 21, 2019,
Doc. No. 24 (detailing Plaintiff's grievance history).)        Any
alleged failure to respond to medical requests outside of his
requests to be housed with air conditioning is not at issue in
this case.
                                   4
issues related to heat-intolerant MS.                             (Id. 1 7.)           Upon physical

examination,        however,       Ms.    Lindsey            found       Plaintiff's        MS     to    be

stable.       (Id. SI 8.)       She did not recommend that Plaintiff be housed

in an air-conditioned cell.                   (Id. 1 10.)            According to Plaintiff,

this examination           was interrupted by another nurse who directed

that Plaintiff be returned to his dorm.                             (PI. Dep. at 113-14.)                Be

that as it may. Plaintiff's medical records at JSP do not indicate

that he was ever seen or treated by the medical department for

exacerbation        of    his    MS.      (Lindsey            Decl.      SI    12.)      Importantly,

Plaintiff's        medical      records       at   the       time   of        his   incarceration        at


JSP    in   2016   do    not    reflect       a    medical        recommendation           that     he   be


housed with air conditioning.^                     (Price Decl. SI 15; Emmons Decl. I

36.)

        Finally, Plaintiff's counselor, Ladeisha Norris, checked in

on him on a weekly basis.                (Decl. of Ladeisha Norris, Doc. No. 32-

2, SI 7.)      Ms. Norris provides the contemporaneous notes that she

took of their weekly contact.                     Upon their first meeting on June 1,

2016,       Plaintiff     stated       that       he       wanted   to        transfer     out     of    JSP

because      it    was   too     hot,    but       he      did    not    disclose        that      he    was

suffering         any    heat-related         medical            ailment.           (Id.    SISI   9-10.)


^ Conversely, Plaintiff claims he had a heat-intolerant profile
since 2002. (Pl.'s Dep. at 53.) However, the only evidence that
Plaintiff has presented demonstrating that he had a heat-
intolerant profile is dated after he left JSP in March 2017. (See
Pl.'s Br. in Opp'n to Mot. for Summ. J., Ex. 1, Doc. No. 35-2, at
50-53.)
                                                       5
Plaintiff similarly reported that he had no issues with his dorm

on June 15 and 22, 2016; and July 7, 14, and 27, 2016.                      (Id. f

12.)   Though at times they discussed various grievances Plaintiff

had filed. Plaintiff never complained of being in any pain or

discomfort as a result of the temperature in Dorm J-1; Ms. Norris

also never saw him in any obvious pain or discomfort.                (Id.        11,

12 & 14.)

       Plaintiff remained in Dorm J-1 until he was transferred back


to Coastal on March 2, 2017.               Plaintiff admits that during his

stay at JSP, he was never hospitalized at an outside facility nor

taken to the medical department at JSP on an emergency basis.

(Pl.'s Dep. at 135-36.)

       Plaintiff    filed   this      lawsuit    against   Defendants      Emmons,

O'Neal and Price on May 23, 2018.                The only claims remaining in

the case are: 1) a claim for deliberate indifference to Plaintiff's

serious medical needs under 42 U.S.C. § 1983, and 2) a claim for

violation   of     Title   II   of   the   Americans    with   Disabilities      Act


("ADA"), 42 U.S.C. § 12101 et seq. (See Order of March 21, 2019.)

       On October 4, 2019, Defendants filed the instant motion for

summary judgment.      The Clerk gave Plaintiff notice of the summary

judgment motion and the summary judgment rules, of the right to

file   affidavits     or   other     materials    in   opposition,   and    of   the

consequences of default.             (Doc. No. 31.)      Therefore, the notice
requirements of Griffith v. Wainwriqht, 772 F.2d 822, 825 (11^^

Cir. 1985) (per curiam), are satisfied.                 Plaintiff filed a brief

in opposition to the motion for summary judgment, and Defendants

have filed a reply brief.             The motion is ripe for consideration.



                        II.    SUMMARY JUDGMENT STANDARD


     The Court should grant summary judgment only if "there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."                   Fed. R. Civ. P. 56(a).           The

purpose of the summary judgment rule is to dispose of unsupported

claims or defenses, which, as a matter of law, raise no genuine

issues   of   material fact       suitable for        trial.     Celotex    Corp.    v.

Catrett, 477 U.S. 317, 322—24 (1986).                   Facts are "material" if

they could affect the outcome of the suit under the governing

substantive law.        Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     A dispute of those material facts "is ^genuine' . .

  [only] if the evidence is such that a reasonable jury could

return   a    verdict    for    the    nonmoving     party."     Id.       "The   mere

existence     of   a     scintilla      of       evidence   in   support     of     the

[nonmovanfs] position will be insufficient" for a jury to return

a verdict for the nonmoving party.                Id. at 252; accord Cilliard v.

Ca. Dep^t of Corrs., 500 F. App'x 860, 863 (11^^ cir. 2012) (per

curiam).      Additionally, the party opposing summary judgment "may


                                             7
not rest upon the mere allegations or denials in its pleadings.

Rather,    [his]   responses . . . must        set    forth    specific   facts

showing that there is a genuine issue for trial."             Walker v. Darby,

911 F.2d 1573, 1576—77 (lltti Cir. 1990).            As required, this Court

will view the record evidence "in the light most favorable to the

[nonmovant]," Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and will "draw all justifiable inferences

in [Plaintiff's] favor."           United States v. Four Parcels of Real

Prop., 941 F.2d 1428, 1437 (11^*^ Cir. 1991) (en banc) (internal

quotation marks omitted).




                            III.     LEGAL ANALYSIS


A.     Deliberate Indifference


        Plaintiff's Eighth Amendment claim of deliberate indifference

to a serious medical need may be brought pursuant to 42 U.S.C. §

1983.    See Maqwood v. Secretary, Fla. Dep't of Corrs., 562 F. App'x

841, 844 (ll^h Cir. 2016) (citing Estelle v. Gamble, 429 U.S. 97,

104-05 (1976)).        In particular. Plaintiff claims that Defendants

knew about his heat-intolerant medical condition but nevertheless


placed him in a cell without air conditioning.                Thus, Defendants

were deliberately indifferent to his serious medical condition.

        To prevail on a deliberate indifference claim, a plaintiff

must    show:   "(1)   a   serious   medical   need;   (2)    the   defendants'
deliberate indifference to that need; and (3) causation between

that indifference and the plaintiff's injury."                           See, e.g., Mann v.

Taser Int'l, 588 F.3d 1291, 1306-07 (ll^h cir. 2009) (cited source

omitted).

      With respect to the first prong, a "serious medical need" is

"one that has been diagnosed by a physician as mandating treatment

or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor's attention."                                Id. at 1307

(quoted source omitted).                Here, it is undisputed that Plaintiff

has   MS,    a   serious medical condition.                     Yet,   Plaintiff does        not

assert a claim of deliberate indifference to his MS; rather, his

claim       is    deliberate          indifference         to     excessive        heat     that


exacerbates the symptoms of his MS.                  In this regard. Plaintiff has

testified that          he    has "heat-intolerant" MS,                that     his condition

worsened in the heat of Dorm J-1, and that he had a heat-intolerant

profile in his prison record since 2007.                           These statements are

belied by the evidence.                First, the only medical profiles in the

record mentioning heat intolerance are dated after Plaintiff was

transferred       out    of    JSP.     Thus,    Plaintiff        has     not   shown     that   a

physician        or     any    other    medical      personnel           had    mandated     air

conditioning          before    or     while    he   was    at     JSP.         Moreover,    the

seriousness       of     his   heat     intolerance        was    not     so    obvious     to   a


layperson        that    Defendants       should     have        known    to    provide     air-
conditioned housing.        Rather, the evidence shows that Plaintiff

never complained to Defendants or any other prison official about

the deleterious effect the heat was having on his MS, he was never

seen   by   the   medical   staff   at    JSP    on   an   emergent    basis,      and

Defendants never saw Plaintiff in pain or discomfort because of

the heat.     In fact, the only time Plaintiff was seen by a JSP

medical professional on August 11, 2016, his MS was considered

stable.     Based upon this evidence, no reasonable jury could find

that Plaintiff s need to be in air conditioning was a serious

medical need.


       In order to satisfy the second prong, a plaintiff must show

that the prison official subjectively knew of the risk of serious

harm to the plaintiff and disregarded that risk with conduct that

goes beyond negligence.        See, e.g.. Dang v. Sheriff, Seminole Cnty.

Fla., 871 F.3d 1272, 1280 (11^"^ Cir. 2017); Melton v. Abston, 841

F.3d 1207, 1223 (ll'^^ Cir. 2016).              "Subjective knowledge of the

risk requires that the defendant be ^aware of facts from which the

inference could be drawn that a substantial risk of serious harm


exists, and he must also draw the inference.'"               Nam Dang, 871 F.3d

at   1280   (quoted   source    omitted).        In   this   case,    there   is    no

evidence of record - other than Plaintiff s conclusory allegations

- that any Defendant was aware of his heat intolerance.®                      Nor is


® In his opposition brief. Plaintiff refers to "scribe notes"
detailing his medical issues. (See Pl.'s Br. in Opp'n, Doc. No.
                                         10
there any evidence that any Defendant ignored Plaintiff's medical

needs    caused    by   his   heat intolerance.           As   stated   previously.

Plaintiff did not have a profile requiring air conditioning while

at JSP, he was never treated by JSP medical personnel for problems

caused by excessive heat, and most importantly, he never complained

to   any   Defendant     that    he    was    suffering    or    required    medical

attention for exacerbations to his MS caused by the heat.'' Rather,

when Plaintiff spoke to Defendants, he only reiterated his desire

to be transferred out of JSP so that he could have air conditioning

and feel safe.      Thus, Plaintiff has failed to provide evidence to

support a finding that any Defendant had the requisite subjective

knowledge    or acted     with   the    requisite    level of culpability to

establish deliberate indifference.


        Finally,    Plaintiff     cannot       satisfy     the    third     prong

causation.     While Plaintiff lists the symptoms he experienced in

Dorm J-1 at deposition, he presents no medical evidence that heat

exposure caused these problems in 2016.               He presents no evidence

that he actually suffered from or was treated for an injury caused




35, at 8.) However, Plaintiff has only presented medical records
that post-date his stay at JSP. (Id., Ex. 1, at 50-53.)

  To the extent that Plaintiff claims he often complained to
Defendants about the lack of air conditioning and its effect on
his MS, there is no medical evidence upon which a reasonable juror
could conclude that Defendants should have known Plaintiff was at
substantial risk of serious harm versus merely uncomfortable from
the heat.
                                         11
by   heat   exposure   while    at    JSP.    In   fact,     the   only   medical

professional to treat Plaintiff at JSP during the summer of 2016

found his MS to be stable.           Thus, Plaintiff cannot establish that

Defendants' indifference caused him injury.

      In    conclusion,   the   Court    concludes    that   Plaintiff    cannot

demonstrate a case of deliberate indifference as a matter of law,

and Defendants are therefore entitled to summary judgment.

B.    ADA Claim


      A state prisoner may state a claim under Title II of the ADA.

Bircoll V. Miami-Dade Cnty., 480 F.3d 1072, 1081 (ll^"^ Cir. 2007).

In order to establish a prima facie case under the ADA, a plaintiff

must show: (1) he is a qualified individual with a disability; (2)

that he was either excluded from participation in or denied the

benefits of a public entity's services, programs, or activities,

or was otherwise discriminated against by the a public entity; and

(3) that the exclusion, denial of benefit, or discrimination was

by reason of his disability.           Id. at 1083.

      The Court need not tarry long here.               First, as mentioned

above. Plaintiff presents no evidence other than his say so that

any Defendant knew about his disability, i.e., heat-intolerant MS;

accordingly. Defendants were not in the position to discriminate

against him because of it.       Second, assuming any Defendant knew of

Plaintiff's problems with heat, there is no evidence upon which a


                                        12
reasonable    juror   could   conclude     that   he    was    not   provided   air

conditioning because of or by reason of his disability.                    Rather,

the   evidence   shows   that   Plaintiff     was      not    provided   with   air

conditioning because he voiced safety concerns about being lodged

in Building D.    Whether his safety concerns were valid is not the

issue.    The problem is that the evidence only shows that Plaintiff

was moved out of the air conditioning upon of his request, not

because of his disability.          Simply put. Plaintiff has failed to

state a viable claim under the ADA.




                              IV.   CONCLUSION


        Upon the foregoing. Defendants' motion for summary judgment

(doc. no. 30) is GRANTED.       The Clerk shall CLOSE the case and ENTER

JUDGMENT in favor of Defendants.


      ORDER ENTERED at Augusta, Georgia, this            ^ ^ day of February,

2020.




                                           UNITED STATES        DISTRICT   JU




                                      13
